Citation Nr: 0206276	
Decision Date: 06/13/02    Archive Date: 06/20/02

DOCKET NO.  94-07 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for nicotine 
dependence.  

2.  Entitlement to service connection for a pulmonary 
disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. S. Freret, Counsel

INTRODUCTION

The appellant had active military service from October 1959 
to January 1962.  His appeal initially came before the Board 
of Veterans' Appeals (Board) from a March 1993 rating 
decision by the Department of Veterans Affairs (VA) 
Albuquerque, New Mexico, Regional Office (RO).  It was 
remanded in May 1996, October 1998, and December 2000 for 
additional development.  

Though the issue was initially termed as entitlement to 
service connection for pulmonary disability on a direct basis 
or as secondary to in-service tobacco use and/or nicotine 
dependence, the Board finds that the issues as listed on the 
title page of this decision more accurately describes the 
matters before the Board.  


FINDINGS OF FACT

1.  The veteran's claim for service connection for nicotine 
dependence and residuals of smoking was received at the RO in 
August 2000.

2.  It is not shown that the veteran had a tobacco-related 
disability during service.

3.  The appellant's asthma was noted at the time he entered 
military service and did not undergo an increase in severity 
during that service.  

4.  Neither chronic bronchitis nor chronic obstructive 
pulmonary disease (COPD) was present during the appellant's 
military service or until many years thereafter, and neither 
disability is shown to be related to that service or to an 
incident of service origin, including tobacco use during 
service.  


CONCLUSIONS OF LAW

1. The claim of entitlement to service connection for 
nicotine dependence lacks legal merit under the law. 38 
U.S.C.A. § 1103 (West Supp. 2001).  

2.  Preexisting bronchial asthma was not aggravated by 
military service.  38 U.S.C.A. §§ 1131, 1153, 5107 (West 1991 
& Supp. 2001); 38 C.F.R. §§ 3.303, 3.306 (2001).  

3.  A chronic pulmonary disorder, including bronchitis and 
COPD, was not incurred in or aggravated by military service, 
and is not shown to be due to tobacco use during service.  
38 U.S.C.A. §§ 1131, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.303, 3.310(a) (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant asserts that he has pulmonary disability that 
is related to his period of military service, either on a 
direct basis by virtue of having begun during that time, or 
on the basis of having been caused by tobacco use and/or 
nicotine dependency that he claims began during his military 
service.  

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
This law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
The final regulations implementing the VCAA were published on 
August 29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001); 66 
Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  In the present case, the appellant was notified 
in March 1993, May 1993, and December 2001 rating decisions, 
the July 1993 statement of the case (SOC), and the 
supplemental statements of the case (SSOCs) issued in October 
1993, May 1998, June 2000, December 2000, and December 2001, 
of the evidence necessary to substantiate his claim of 
entitlement to service connection for a pulmonary disability, 
and of the applicable laws and regulations.  In February 
1999, the appellant was sent a letter informing him of his 
rights in the VA claims process.  In December 2001, the RO 
sent the appellant notification about the VCAA, which 
informed him of what evidence was necessary in order for VA 
to grant his claim.  The Board concludes that the discussions 
in the rating decisions, the SOC, the SSOCs, and the February 
1999 and December 2001 letters adequately informed the 
appellant of the evidence needed to substantiate his claim 
and complied with VA's notification requirements.  

Secondly, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2001); 66 Fed. Reg. 45,630-45,631 (Aug. 
29, 2001) (to be codified at 38 C.F.R. § 3.159(c)).  The 
record shows that the RO has secured the appellant's service 
medical records and VA and private medical treatment records 
since service.  Further, in keeping with the duty to assist, 
the appellant was provided VA respiratory examinations in 
February 1997, August 1997, and January 2000.  While the 
appellant claims he was treated for bronchitis by J. L. 
LeBeour, M.D., in 1966-67, he indicated in July 1992 and 
March 1993 statements that Dr. LeBeour left town 
(disappeared) with his records.  The appellant also indicated 
in the July 1992 statement that he had been treated for 
bronchitis by C. E. Thomas, M.D., from 1972 to 1976.  Because 
of the unavailability of the records from Dr. LeBeour, who 
allegedly treated the appellant in 1966-67, and the 
substantial passage of time between the appellant's 
separation from service and the claimed treatment provided by 
Dr. Thomas, the Board finds that the appellant has not 
identified the whereabouts of any additional records that 
could be helpful in this case.  The Board notes that he 
provided testimony at a Regional Office hearing in October 
1993.  

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence that is necessary 
for an equitable disposition of the matter on appeal have 
been made by the agency of original jurisdiction.  Every 
possible avenue of assistance has been explored, and the 
appellant has had ample notice of what might be required or 
helpful to his case.  Accordingly, the Board finds that VA 
has satisfied its duty to notify and to assist, and that 
under the circumstances of this case, a remand would serve no 
useful purpose.  

With regard to the claim of service connection for nicotine 
dependence, the veteran was not informed of all pertinent 
laws affecting the claim.  However, the Board finds that 
notwithstanding the recent amendments to the law enacted by 
the Veterans Claims Assistance Act of 2000 and the new duty 
to assist regulations, no undue prejudice to the appellant is 
evident by a disposition by the Board herein, as the amended 
provisions of the Act specifically provide that VA is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance will aid in 
substantiating the claim.  38 U.S.C.A. § 5103 (West Supp. 
2001); 66 Fed. Reg. 45620 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326).  The Board finds 
that the appellant's claim lacks legal merit under the law 
and therefore, there is no reasonable possibility that 
further assistance or development of the claim at the RO-
level will result in a grant of the benefits sought.  
Moreover, the representative has made specific argument as to 
why the claim is legally meritorious and the Board has noted 
those arguments.  

Pertinent to all claims of entitlement to service connection 
for tobacco dependence and any lung disease as secondary to 
tobacco dependence, legislation has been enacted prohibiting 
service connection for a death or disability on the basis 
that it resulted from an injury or disease attributable to 
the use of tobacco products by a veteran during the veteran's 
service.  See Internal Revenue Service Restructuring and 
Reform Act of 1998, Pub. L. No. 105-206, 112 Stat. 685, 865-
66 (1998) (codified at 38 U.S.C.A. § 1103).  However, new 
section 1103 applies only to claims filed after June 9, 1998, 
and does not affect veterans and survivors currently 
receiving benefits and veterans and survivors who filed 
claims on or before June 9, 1998.  The representative has 
pointed out that although the argument that the appellant's 
pulmonary disability is related to tobacco use and/or 
nicotine dependency was first raised subsequent to June 9, 
1998, the initial claim for service connection for a 
pulmonary disability was submitted in 1992.  The 
representative, in raising his argument in August 2000, 
claims that this was just advancing another legal theory 
regarding causation, as opposed to submitting a new claim.  
Therefore, the contention that there is a causal relationship 
between tobacco use and/or nicotine dependency beginning in 
service and the development of pulmonary disability is for 
evaluation under the laws and regulations that existed prior 
to June 9, 1998.  

However, as the representative pointed out, a VA General 
Counsel Precedent Opinion has been issued pertinent to claims 
related to tobacco use, and the Board is bound by this 
precedent opinion.  See 38 U.S.C.A. § 7104(c) (West 1991 & 
Supp. 2001).  VAOPGCPREC 19-97 provides that, if a claimant 
can establish that a disease or injury resulting in 
disability or death was a direct result of tobacco use during 
service, e.g., damage done to a veteran's lungs by in-service 
smoking gave rise to lung cancer, service connection may be 
established without reference to section 38 C.F.R. § 3.310(a) 
which provides for "secondary service connection."  
However, where the evidence indicates a likelihood that a 
veteran's disabling illness had its origin in tobacco use 
subsequent to service, and the veteran developed a nicotine 
dependence during service which led to continued tobacco use 
after service, the issue then became whether the illness may 
be considered secondary to the service-incurred nicotine 
dependence pursuant to 38 C.F.R. § 3.310.  In essence, to 
establish service connection for pulmonary disability on a 
secondary basis, service connection for nicotine dependence 
must first be established.  There is nothing in the record 
that could be construed as a claim of service connection for 
nicotine dependence prior to August 2000.  

Therefore, with regard to the veteran's claim of service 
connection for nicotine dependence, there is no basis under 
the law to grant the benefit.  See 38 U.S.C.A. § 1103 (West 
Supp. 2001).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131.  Regulations also 
provide that service connection may be established where all 
the evidence of record, including that pertinent to service, 
demonstrates that the veteran's current disability was 
incurred in service.  38 C.F.R. § 3.303(d).  

For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then showing of continuity after 
discharge is required to support the claim. 38 C.F.R. 
§ 3.303(b).  

When, after consideration of all the evidence and material of 
record in a case before VA with respect to benefits under 
laws administered by the Secretary of VA, there is an 
approximate balance of the positive and negative evidence 
regarding the merits of an issue material to a determination 
of the matter, the benefit of the doubt in resolving each 
such issue shall be given to the claimant.  38 U.S.C.A. 
§ 5107.  

Asthma

Review of the appellant's service medical records shows that 
he reported a history of asthma, shortness of breath, and 
chest pain at his August 1959 pre-induction examination.  He 
was requested to submitted information regarding his asthma 
within 19 days but failed to do so.  The physician at the 
pre-induction examination indicated that the appellant had 
bronchial asthma with shortness of breath and chest pain.  An 
October 1959 entry in the records noted that the appellant 
had experienced difficulty in performing physical training, 
and the impression was asthma.  He was hospitalized for four 
days in March 1961 for treatment of pulmonary symptoms that 
were diagnosed as acute bronchitis.  Chest X-rays in July 
1961 and November 1961 were negative.  At a December 1961 
separation examination, findings for the appellant's lungs 
and chest were normal, and a chest X-ray was negative.  The 
medical history noted asthma, shortness of breath, and chest 
pain.  The appellant indicating that he had been treated by a 
private physician prior to service for an asthmatic condition 
with shortness of breath and chest pain, but that the 
condition was asymptomatic at the present time.  

The postservice medical evidence presented in this case does 
not show any respiratory complaint or treatment until many 
years after service.  A 1983 private hospitalization record 
and a November 1990 VA medical record note that the appellant 
had a history of asthma as a child.  At a February 1997 VA 
respiratory examination, the appellant reported a history of 
asthma since childhood that caused attacks every three or 
four years, with the last occurring in 1992.  At an August 
1997 VA respiratory examination, the appellant stated that he 
had not experienced any asthma problems during his adult 
life.  

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a).  

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service.  This includes medical facts and principles 
that may be considered to determine whether the increase is 
due to the natural progress of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during and subsequent to service.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  

While the service medical records indicate that the appellant 
experienced respiratory symptoms performing physical training 
in boot camp, and during a four day period 15 months later, 
the Board does not find that those two instances during the 
appellant's period of active duty (27 months) demonstrate 
that his respiratory problems that existed when he entered 
service, bronchial asthma with shortness of breath and chest 
pain (noted on the pre-induction examination), underwent a 
chronic or permanent increase in severity so as to 
demonstrate that the preexisting condition was aggravated by 
service.  It is noted that asthma was asymptomatic at 
separation from service and there is no competent evidence of 
an increase in asthma symptoms in the immediate postservice 
period.  Hence, the Board finds that the appellant had an 
asthmatic condition that preexisted his military service 
which was not aggravated by such service.  


Chronic Bronchitis, COPD

As noted above, the appellant was hospitalized for four days 
in March 1961 for treatment of respiratory symptoms that were 
diagnosed as acute bronchitis.  However, the evidence 
indicates that he was asymptomatic at the time of his 
separation examination in December 1961.  

Postservice medical records include VA outpatient records 
dated from 1975 to 1985 that showed treatment in March 1975 
and November 1984 for upper respiratory infections and normal 
chest X-rays in March 1975 and April 1985.  

Medical records from private hospitalization in June 1983 
(for treatment of a duodenal ulcer) indicated that there were 
good breath sounds on evaluation of the chest and that a 
chest X-ray showed clear lungs.  

Private medical records from J. A. Most, M.D., dated in 
November 1987, reflect an evaluation for chest pain.  It was 
noted that the lungs had equal expansion bilaterally, were 
clear to percussion and auscultation, and had no rales or 
rubs.  A chest X-ray revealed no evidence for acute pulmonary 
pathology.  Dr. Most reported a final diagnosis of angina 
pectoris and arteriosclerotic heart disease, Class II-B.  A 
subsequent medical statement from S. M. King, M.D., of the 
Cardiologists Association of Lubbock, P.A., dated in December 
1987, opined that the appellant's recent chest pain had been 
cardiovascular in nature.  

An April 1993 medical record from El Paso Arthritis Clinic 
noted that the appellant's lungs were clear with just a mild 
decrease of breath sounds in the bases.  The impressions 
included early COPD with a long smoking history.  

At the February 1997 VA respiratory examination, the 
appellant complained of periodic bronchitis (twice a year) 
since service, with the last having been one year before.  He 
gave a history of asthma since childhood, manifested by 
attacks once every three to four years, with the last one 
occurring in 1992.  Examination revealed a few, faint, 
scattered rhonchi and wheezes throughout the lung fields on 
auscultation.  Poor patient effort was noted on pulmonary 
function studies, which revealed normal vital capacity, 
moderate airways obstruction, and no change with 
bronchodilators.  A chest X-ray was negative.  The diagnoses 
were recurrent bronchitis, not found at the present time, and 
bronchial asthma with recurrent exacerbations.  

After the February 1997 VA respiratory examination report was 
determined to be insufficient because it did not respond 
completely to the Board's May 1996 remand request, it was 
returned to the examiner for compliance with the remand 
requests.  The appellant was reexamined in August 1997, at 
which time he reported that his last episode of acute 
bronchitis had occurred two weeks before.  He indicated that 
he experienced episodes every six months, that they would 
last two weeks or more, but that he had not been hospitalized 
due to bronchitis since the 1961 inservice episode.  He 
described his episodes as being manifested by severe 
productive cough, with associated wheezing and some shortness 
of breath, but no hemoptysis, weight loss, or anemia.  He 
reported that he had smoked a pack of cigarettes per day for 
35 years, that he received outpatient treatment at a VA 
clinic, that his bronchitis was no better or worse, and that 
he took medication prescribed for treating his bronchial 
episodes.  On examination, auscultation of the lungs again 
revealed a few, faint, scattered rhonchi and wheezes 
throughout the lung fields.  It was noted that the appellant 
produced a good effort on pulmonary function testing, which 
revealed a minimal decrease in vital capacity, very mild 
airflow obstruction, and no change following bronchodilators.  
The diagnosis was chronic bronchitis with recurrent acute 
exacerbations secondary to COPD.  

The appellant most recently underwent a VA respiratory 
examination in January 2000.  He reported that he had 
experienced lung problems even as a child (symptoms of 
asthma), and that during service he had on and off symptoms 
of bronchitis.  He stated that his smoking habit (cigarettes) 
began in service and was heavy (one pack per day), but that 
it had been 1/2 pack a day for the last ten years.  He 
indicated that he experienced episodes of bronchitis at least 
twice a year, which were treated with over-the-counter 
medications.  The diagnosis was chronic bronchitis due to 
heavy active tobacco abuse, and COPD secondary to chronic 
bronchitis.  The examiner commented that the appellant's 
nature and etiology of chronic bronchitis was due to his 
active heavy smoking, with the date of onset difficult to 
assess, but that the condition followed the natural 
progression in an individual that continued such heavy 
smoking through the years.  The examiner opined that (1) he 
did not think the appellant had the condition before entering 
service because he denied smoking before service and (2) the 
disability had not increased beyond the natural progression 
of the disease because he was still actively smoking.  

While the evidence shows that on one occasion in service the 
appellant was treated for pulmonary symptoms that were 
identified as acute bronchitis, the earliest manifestation of 
any chronic bronchitis after service was in the 1990's, many 
years after service.  There has been no competent evidence 
submitted which identifies the appellant's current pulmonary 
disability, diagnosed as chronic bronchitis and COPD, as 
being present in service or otherwise being related to 
service.  In the absence of a showing of chronic bronchitis 
or manifestation of COPD until many years after service, 
service connection is not warranted.  

Finally, the Board has considered whether service connection 
is warranted on a direct basis- that tobacco use in service 
resulted in the appellant's current pulmonary disability.  
Competent, credible and undisputed evidence of current 
disability has been presented.  The appellant has been 
diagnosed with chronic bronchitis and COPD since the 1990s.  
The appellant has offered satisfactory lay evidence of 
tobacco use in service, in his sworn testimony at his October 
1993 RO hearing, and there is no evidence that rebuts this 
testimony.  Therefore, the Board is left to consider whether 
there is competent, probative evidence that establishes a 
link between the post-service development of chronic 
bronchitis and COPD and tobacco use between October 1959 and 
January 1962.  The preponderance of the evidence is against 
such a finding because there is no competent medical opinion 
relating the appellant's chronic bronchitis or COPD to 
tobacco use during the inservice years alone.  Rather, the 
medical opinions related the appellant's current pulmonary 
disability to his long and heavy active tobacco abuse, most 
of which occurred after service.  Accordingly, the 
preponderance of the evidence is against the claim that 
chronic bronchitis and COPD are attributable solely to 
inservice tobacco use.  Therefore, service connection for the 
appellant's pulmonary disability on the basis that it was 
caused by tobacco use in service is not warranted.  


ORDER

Service connection for nicotine dependence is denied.  

Service connection for a pulmonary disability is denied.  


		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



